Citation Nr: 1426307	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-39 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to December 20, 2012, and in excess of 20 percent thereafter, for status post anterior cruciate ligament (ACL) reconstruction, arthroscopy, and meniscal tear of the left knee.

2.  Entitlement to a separate initial evaluation for left knee osteoarthritis in excess of 0 percent disabling prior to December 20, 2012, and in excess of 10 percent disabling thereafter.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to June 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  Jurisdiction over this claim is now with the Regional Office (RO) in San Diego, California.

In June 2011, the Board remanded the claim of entitlement to an initial evaluation in excess of 10 percent disabling for status post ACL reconstruction and arthroscopy of the left knee with osteoarthritis to the RO via the Appeals Management Center (AMC), in Washington, DC, for a videoconference hearing.  The Veteran provided testimony in a videoconference hearing before the undersigned in March 2014.  A transcript of that hearing is of record.  

All requested actions have been completed to the extent possible.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a June 2013 Supplemental Statement of the Case issued during the pendency of this appeal, the RO divided the Veteran's claim for a left knee disability into two separate issues and assigned separate 20 percent and 10 percent evaluations for distinct manifestations of the Veteran's multiple left knee injuries and resultant surgeries.  As reflected in the "Issues" section above,  the Board has maintained the division of the Veteran's left knee claim into two distinct issues.  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision").  The Veteran can only benefit from this procedural adjustment as it allows two separate initial ratings of the knee disability, rather than only one.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's status post ACL reconstruction, arthroscopy, and meniscal tear of the left knee has manifested as semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion. 

2.  Throughout the entire period on appeal, the Veteran's symptoms of left knee osteoarthritis, including painful motion, weakness, and fatigability, have manifested as functional limitations that most closely approximate a left leg flexion limited to 45 degrees.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial evaluation of 20 percent, but no more, for status post ACL reconstruction, arthroscopy, and meniscal tear of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5258 (2013).

2.  For the entire appeal period, the criteria for a separate initial evaluation of 10 percent, but no more, for left knee osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5260 (2013).




						[CONTINUED ON NEXT PAGE]


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for a higher initial rating and the present appeal includes evaluation of each of these assignments.  The Veteran originally was granted service connection for status post ACL reconstruction and arthroscopy of the left knee with osteoarthritis with a single evaluation of 10 percent assigned from June 16, 2008.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5009.  In a June 2013 Supplemental Statement of the Case, the RO divided the Veteran's claim for a left knee disability into two separate issues, closed the diagnosis and evaluation under DC 5009, and assigned separate evaluations for distinct manifestations of the Veteran's left knee disability.  The RO assigned a 20 percent evaluation effective December 20, 2012 under DC 5258 for status post ACL reconstruction, arthroscopy, and meniscal tear of the left knee.  The RO assigned a 10 percent evaluation, also effective December 20, 2012, under DC 5260 for left knee osteoarthritis.  

Under U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  However, the law only requires that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In the appeal of an initial assignment of a disability rating, evidence to be considered is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board acknowledges that the Veteran contends that her service-connected left knee disability warrants a higher evaluation.  However, in determining the actual degree of disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment than her layman's opinion.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of her symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

In a case such as this, where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 or 5258 if there are concomitant symptoms, such as knee instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The Board finds that the Veteran's left knee disability should have been initially evaluated based on separate ratings under DCs 5258 and 5260, rather than under DC 5009.  The Veteran's most recent left knee surgery was in February 2008, prior to her discharge from active service.  The surgery included a left medial meniscal allograft transplantation and a left medial femoral condyle osteochondral allograft.  See February 2008 Keller Army Community Hospital Post-Operative Report.  Her treatment records post-dating the surgery indicate she continued to have symptoms related to both degenerative joint disease (osteoarthritis) and meniscal/cartilage abnormalities.  See, e.g., October 2008 VA Orthopedic Consult Note (summarizing symptoms and reviewing recent imaging studies); see also December 2009 VA Orthopedic Surgery Outpatient Note ("chronic problems with her left knee including a failed meniscal transplant").  Therefore, the Board will address the appropriate initial evaluation both for symptoms related to the Veteran's degenerative joint disease (arthritis) and for symptoms related to the Veteran's meniscal tear and cartilage damage.  The Board will also consider whether evaluation under any other potentially applicable diagnostic codes would be appropriate or more favorable.

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.  Under DC 5258, a 20 percent evaluation is assigned for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Prior to her left knee surgery in February 2008, the Veteran experienced symptoms such as pain, weakness, stiffness, swelling, and locking.  February 2008 VA Report of Examination.  The medical records establish that the Veteran continued to suffer from symptoms relating to damaged cartilage subsequent to her February 2008 surgery.  For instance, in October 2008, her treating physician noted medial joint pain and tenderness as well as MRI results indicating moderate retropatellar and suprapatellar effusion.  In July 2009, a private examiner providing a report at the request of VA noted "mild crepitus" of the left knee with pain, fatigue, weakness, and lack of endurance after repetitive use.  The examiner also noted an antalgic gait favoring the left leg.  Treatment records in 2010 again note weakness evidenced by moderate atrophy of the musculature of the Veteran's left calf, tenderness over the medial left knee, left knee pain, and that the knee "gets almost locked from being swollen at times."  December 2010 VA Physical Medicine Rehab Note.  The report on the most recent examination of the Veteran's knee notes flare-ups that include locking of the knee, swelling, and pain that affect her daily activities as well as atrophy due to disuse and frequent episodes of joint pain and joint effusion.  See December 2012 Report of VA Examination.

While the medical evidence suggests a gradual worsening, the Veteran's symptoms have included, for the entire period on appeal, evidence of crepitus, joint locking, and significant knee pain due to the torn meniscus.  The Veteran's left knee symptoms related to the meniscus tear and cartilage damage most closely approximate the criteria for a 20 percent evaluation under DC 5258 at all times during the period on appeal.

With respect to other potentially applicable diagnostic codes, the Veteran does not suffer ankylosis, i.e. immobility, of the knee joint (DC 5256), limitation of leg extension (DC 5261), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).  DC 5257 provides for 10, 20, or 30 percent ratings for recurrent subluxation or lateral instability that is, respectively, slight, moderate, or severe.  The evidence of record does not support a finding that the Veteran experiences recurrent subluxation or lateral instability that would warrant rating her left knee disability under DC 5257 rather than, or in addition to, the 20 percent evaluation under DC 5258.  See, e.g., July 2009 Report of Private Examiner (reporting all test results for stability as normal); December 2012 Report of VA Examiner (indicating all tests for stability produced normal results).  The evidence does not warrant, at any point during the appeal period, the assignment of an evaluation in excess of 20 percent for the Veteran's left knee symptoms related to the meniscal tear and attempted surgical repair.

The Veteran also has degenerative joint disease, described as osteoarthritis, of her left knee that should be rated separately.  Degenerative arthritis and arthritis due to trauma are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved when the arthritis has been substantiated by X-ray findings.  See 38 C.F.R. § 4.71a, DC 5003 and 5010.  The Veteran's arthritis has been substantiated by X-ray findings.  See, e.g., July 2009 Report of Private Examiner ("Early osteoarthritis tibiofemoral joint."); December 2012 Report of VA Examiner (Left knee:  "Early osteoarthritis.").  A 10 percent rating is assigned when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, DC 5003.  The Veteran has experienced limitation of motion throughout the period of appeal that is confirmed by objective factors such as satisfactory evidence of painful motion, swelling, and muscle atrophy.  The Veteran is, then, entitled to at least a 10 percent evaluation for limitation of motion under DC 5003.

Under DC 5260, a noncompensable evaluation is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.

Under DC 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

With respect to flexion, the Veteran's left knee range of motion has been measured from 140 degrees (normal) to 105 degrees.  See, e.g., July 2009 Report of Private Examiner (left leg flexion to 140 degrees); December 2012 Report of VA Examiner (left leg flexion to 105 degrees).  However, in each case, subjective reports and objective signs of painful motion were noted.  In addition, the Veteran experienced weakness and fatigue upon repetitive use.  Any limitation of motion due to pain warrants, at minimum, a 10 percent rating.  38 C.F.R. § 4.71a, DC 5003.  The Board finds, however, that the symptoms of weakness and fatigue do not, at any point during the period on appeal, more closely approximate the functional impact typical of a limitation of flexion to less than 45 degrees.  In making this determination, the Board is mindful that both that painful motion and weakness are important factors of disability and have been carefully considered in evaluation the Veteran's left knee disability.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board also recognizes, however, that evaluations of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  The Veteran's symptoms of weakness, pain, fatigability, and locking were considered in awarding her the higher, 20 percent evaluation for left knee symptoms associated with the meniscal tear and residuals of the surgeries to repair it.  The Board finds that, particularly given limitations of flexion that do not meet the measurement criteria for any compensable evaluation, the award of a rating in excess of 10 percent for limitation of motion of the left knee due to those same symptoms is not warranted.  The Veteran's limitation of motion due to arthritis most closely approximates, at all times during the period on appeal, a left leg flexion limited to 45 degrees, i.e. the criteria for a 10 percent evaluation.

With respect to leg extension, the Veteran's left leg extension is not limited and, so, she is not entitled to a compensable rating under DC 5261.  See, e.g., July 2009 Report of Private Examiner (left leg extension to 0 degrees); December 2012 Report of VA Examiner (left leg extension to 0 degrees).  Additional factors, such as the documented weakness, pain, fatigability, and locking, have been considered already in connection with the 20 percent evaluation under DC 5258 and the 10 percent evaluation under DC 5260.  A separate compensable rating for limitation of left leg extension under DC 5261 is not warranted.

Additional Considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

As discussed above, the symptoms of the Veteran's left leg disability consist primarily of functional limitations due to pain, stiffness, fatigue, weakness, and locking.  The Veteran's symptoms of limitation of motion as well as pain, weakness, fatigue, and locking are specifically contemplated by the general rating formula and have been addressed explicitly in evaluating her left knee disability.  As a result, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for a left knee disability is not warranted.  38 C.F.R. § 3.321(b)(1).

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in February 2008 pursuant to the Benefits at Delivery Discharge Program, prior to the initial adjudication of her claim in July 2008.  The Veteran also received multiple additional VCAA notice letters.  The notice letters informed the Veteran with respect to how disability ratings and effective dates are assigned.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that she needed to provide the names of the persons, agency, or company who had additional records to help decide her claim.  She was also informed that VA would attempt to determine what additional information was needed to process her claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and other medical records.  The Veteran has not identified any relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

VA also satisfied its duty to obtain a medical examination.  VA has provided the Veteran with multiple examinations to evaluate her left knee disability, including in February 2008, July 2009 and December 2012.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged or identified any deficiency in the examinations.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.








							[CONTINUED ON NEXT PAGE]
ORDER

Prior to December 20, 2012, entitlement to an initial evaluation of 20 percent for left knee status post ACL reconstruction, arthroscopy, and meniscal tear, is granted, subject to controlling regulations governing the payment of monetary awards.

From December 20, 2012, entitlement to an initial evaluation in excess of 20 percent for left knee status post ACL reconstruction, arthroscopy, and meniscal tear, is denied.

Prior to December 20, 2012, entitlement to a separate initial evaluation of 10 percent for left knee osteoarthritis is granted, subject to controlling regulations governing the payment of monetary awards.

From December 20, 2012, entitlement to a separate initial evaluation in excess of 10 percent for left knee osteoarthritis, is denied.



____________________________________________
JONATHAN A. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


